DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	1.  Claims 1-13 are pending and under consideration.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-5 are drawn to an isolated monoclonal antibody or binding fragment thereof selected from a humanized H5B14 or a mouse PCM5B14 that specifically binds the Plexin-Semaphorin-Integrin (PSI) domain of human RON, wherein the monoclonal antibody or binding fragment thereof comprises complementarity determining region (CDR) sequences interposed between human or humanized framework sequences, wherein an immunoglobulin heavy chain variable region comprises a CDRH1; a CDRH2; and a CDRH3 for a monoclonal antibody selected from SEQ ID NO: 7, 8, and 9, respectively or conservative substitutions thereof; and an immunoglobulin light chain variable region that comprises: a CDRL1; a CDRL2; and a CDRL3 for a monoclonal antibody selected from SEQ ID NO: 10, 11, and 12, respectively or 
	Additionally, Claim 5 is drawn to the antibody or binding fragment thereof of claim 1, further comprising an antigen binding domain as set forth in SEQ ID NO: 15 and 16. Given that SEQ ID NO: 15 and 16 are the heavy and light chains comprising the CDRHs and CDRLs of claim 1, it is unclear if claim 5 limits the heavy and light chains comprising the CDRs of claim 1 or if an antigen binding domain as set forth in SEQ ID NO: 15 and 16 is part of separate antigen binding domain.  Limiting claim 5 to the antibody or binding fragment thereof of claim 1, comprising an antigen binding domain as set forth in SEQ ID NO: 15 and 16 would help to obviate the rejection.
	Claim 5 is alternatively interpreted as limiting the heavy and light chains comprising the CDRs of claim 1 or comprising an antigen binding domain as set forth in SEQ ID NO: 15 and 16 that is part of separate antigen binding domain.  



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3.	Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.  A “representative number of species” means that the species which are adequately described are representative of the entire genus.  See, e.g., AbbVie Deutschland GMBH v. Janssen Biotech, 759 F.3d 1285, 111 USPQ2d 1780 (Fed. Cir. 2014).  Thus, when there is substantial variation within Ariad Pharmaceuticals Inc. v. Eli Lilly & Co., 598 F3d 1336, 94 USPQ2d 1161, 1171 (Fed Cir. 2010).  

Scope of the claimed genus
The claims are drawn broadly drawn 1) An isolated monoclonal antibody or binding fragment thereof selected from a humanized H5B14 or a mouse PCM5B14 that specifically binds the Plexin-Semaphorin-Integrin (PSI) domain of human RON, wherein the monoclonal antibody or binding fragment thereof comprises complementarity determining region (CDR) sequences interposed between human or humanized framework sequences, wherein an immunoglobulin heavy chain variable region comprises a CDRH1; a CDRH2; and a CDRH3 for a monoclonal antibody selected from SEQ ID NO: 7, 8, and 9, respectively or conservative substitutions thereof; and an immunoglobulin light chain variable region that comprises: a CDRL1; a CDRL2; and a CDRL3 for a monoclonal antibody selected from SEQ ID NO: 10, 11, and 12, respectively or conservative substitutions thereof and  2) An isolated antibody or binding fragment thereof that binds the PSI domain of human RON, comprising an immunoglobulin heavy chain variable region and/or an immunoglobulin light chain variable region having at least a 95% homology of the monoclonal antibody of H5B14 or PCM5B14. Thus the claims are 
Additionally, with respect to the monoclonal antibody PCM5B14, the specification teaches the CDRs of the PCM5B14 heavy and light chains and the humanized forms of the PCM5B14 heavy and light chains, i.e. H5B14.  See pages 19-25. However, the specification does not teach the parental sequence of the PCM5B14 heavy and light chains.  Thus are drawn to the mouse PCM5B14 antibody and antibodies with at least 95% identity to the PCM5B14 monoclonal antibody with an unknown structure that is not described. 
State of the Relevant Art
As was well-known in the antibody art, antibodies as a class share an overall structure generally comprising two heavy chain polypeptides that each comprises a heavy chain variable region (VH) and a heavy chain constant region made up of several domain (CH1, hinge, CH2, CH3, and for some antibodies, a CH4).  Each of the heavy chains pairs with a light chain polypeptide that comprises a light chain variable region (VL) and a constant region.  But while this overall structure is shared amongst antibodies from a wide variety of sources (human, rat, mouse, rabbit), the structure each antibody uses to bind its particular epitope on an antigen is structurally distinct and is formed by a recombination event that results in high variability at the amino acid sequence level.  By the time the invention was made, it is well established in the art that the formation of an intact antigen-binding site in an antibody usually required the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three “complementarity determining regions” (“CDRs”) which provide the majority Id. at 1619-20.  Humanized antibodies comprise only the CDRs, or in some cases an abbreviated subset of residues within the CDRs, of a parental rodent antibody in the context of human framework sequences.  Id. at Section 4.  All of the CDRs of the heavy and light chain, in their proper order of CDR1, then 2, then 3, and in the context of framework sequences which maintain their required conformation are generally required to produce a humanized antibody in which the heavy and light chains associate to form an antigen-binding region that binds the same antigen as the parental rodent antibody.  Id. at Section 4.  Almagro provides a detailed discussion regarding various methods of humanization, including rationale design approaches and empirical approaches based on random screening.  Almagro, Sections 4 and 5.  
Overall, at the time the invention was made, the level of skill for preparing antibodies and then selecting those antibodies with desired functional properties was high.  However, even if a selection procedure was, at the time of the invention, sufficient to enable the skilled artisan to identify antibodies with the recited functional properties, the written description provision of 35 U.S.C § 112 is severable from its enablement provision.  Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336 (Fed. Cir. 2010); see also Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1876 (Fed. Cir. 2011) (“The fact that a fully-human antibody could be made does not suffice to show that the inventors of the '775 patent possessed such an antibody.”)  Absent the conserved structure provided by all six CDRs of a parental antibody in the context of a priori, what an antibody with a particular set of functional properties would look like structurally.
Summary of Species disclosed in the original specification 
The specification teaches the PCM5B14 antibody and the humanized form thereof H5B14.  See pp. 18-25.  The specification does not teach any specific conservative substitutions or mutations in the PCM5B14 that will permit binding to the PSI domain of human RON.  Additionally, the specification does not specifically teach the complete structure of the PCM5B14 antibody.

Are the disclosed species representative of the claimed genus?
MPEP § 2163 states that a “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. 
The specification discloses the reduction to practice of the monoclonal antibody PCM5B14 and its humanized form H5B14.  The specification does not actually produce any other antibodies that bind the PSI domain of human RON.  Antibodies produced by different methods, such as in different species or in phage or to different epitopes of  the PSI domain of human RON would have been generally expected to be highly structurally diverse, particularly in the CDR sequences.  Thus, while applicant has disclosed the monoclonal antibody PCM5B14 and its humanized form H5B14, the genus of antibodies is very large and the specification does not specifically teach the complete structure of the PCM5B14 antibody.  The described species AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014).

Identifying characteristics and structure/function correlation
In the absence of a representative number of species, the written description requirement for a claimed genus may be satisfied by disclosure of relevant, identifying characteristics; i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.  To meet this requirement in the instant case, the specification must describe structural features that convey the claimed binding activity, a prerequisite for utility in the recited methods of treating.  
As noted above, the art generally accepted that the combination of the CDRs within the VH and VL pair of an antibody were essential for binding specificity.  But the specification does not describe what residues within the CDRs confer the binding activity claimed.  Accordingly, the skilled artisan would not be able to discern a structure/function correlation for antibodies other than those comprising either all six CDRs (in the context of VH and VL regions) of one parental antibody, or the VH and VL of one parental antibody.
Lastly, a recitation of “humanized” only implies a particular structure if it is coupled with a description of the parental antibody VH, VL, and/or CDRs.  In the absence of at least a description of the three CDRs in the VL and the three CDRs in the VH from the same parental antibody, the skilled artisan could not envision which other “humanized” antibodies might be encompassed by the claimed genus.


Related Prior Art
4.	Zarei et al. (J. Cancer Res. Clin. Oncology Aug. 8, 2016) teaches therapeutics, including antibodies, for targeting the extracellular domain of RON tyrosine kinase. See entire article.  Zarei et al. is made of record, but not relied upon, is considered pertinent to applicant's disclosure.
	
Conclusion
5.	Claims 1-12 are rejected.   Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER J REDDIG/Primary Examiner, Art Unit 1642